Case 3:20-cv-01111-VLB Document 33 Filed 08/31/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
District of Connecticut

 

 

Stephanie Washington )
Plaintiff )
Vv. ) Case No. 3:20-cv-01111
Devin Eaton, et al )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

 

Stephanie Washington —_
Date: 08/31/2020 ( Le ~\
—_ XN

 

Attorney's Signature

Winthrop S. Smith, III

Printed name and bar number

9 Depot Street, 2nd Floor
Milford, CT 0646

 

Address

winlll|@deysmith.com

 

E-mail address

(203) 882-3351

 

Telephone number

(203) 882-3359

 

FAX number
